ROBERT L. BLAND, Judge.
Claimant Thurman Chambers, sheriff of Mingo county, West Virginia, has filed a claim against Edgar B. Sims, auditor of West Virginia, to obtain reimbursement in the sum of $14.60 on account of witness certificates in felony cases which were paid by him. The auditor has concurred in the claim and prepared and filed in the court of claims, under section 17 of the court act, a record setting forth in detail the facts and circumstances supporting said claim. These facts and circumstances are detailed as follows:
“These are witness certificates from felony cases which were held at various times ranging from the October 1945 term to the May 1949 term. Mr. Thurman Chambers, Sheriff of Mingo County paid the witnesses for their expenses itemized on the certificates, and in December 1950, submitted them to the State for reimbursement from the Criminal Claims appropriation set up from General Revenue Funds to pay certain expenses of felony cases, including witness fees such as these. The State Auditor *15refused to reimburse the Sheriff out of the Criminal Claims appropriation for the current biennium on the ground that these were for expenses incurred prior to the current biennium. Recommendation of an award is urged so that these delinquently submitted certificates can be paid.”
An assistant attorney general has approved the claim for payment. The court has informally considered the claim upon the basis of the facts above stated and is of opinion to make an award in favor of the claimant.
An award is, therefore, made in favor of claimant Thurman Chambers, sheriff of Mingo county, in the sum of fourteen dollars and sixty cents ($14.60).